     Case 2:15-cr-00301-HDM-VCF Document 78 Filed 07/14/20 Page 1 of 1

                           UNITED STATES DISTRICT COURT
 1
                                 DISTRICT OF NEVADA
 2

 3   UNITED STATES OF AMERICA,                   Case No. 2:15-cr-00301-HDM-VCF
 4                              Plaintiff,
            v.                                   ORDER
 5
     BRIAN BREWER,
 6
                                Defendant.
 7

 8          The defendant has filed a motion contesting the restitution

 9   order in this case. (ECF No. 77). The defendant’s judgment of

10   conviction was entered on June 27, 2016, (ECF No. 43), and on

11   appeal, the Ninth Circuit affirmed the restitution order. (ECF No.

12   60).

13          Generally, the court lacks authority to modify a judgment of

14   conviction    after   it   is   entered      except   under   certain   limited

15   circumstances not applicable here. 18 U.S.C. § 3582(c); Fed. R.

16   Crim. P. 35; Fed. R. Crim. P. 36; United States v. Ceballos, 671

17   F.3d 852, 854 (9th Cir. 2011). To the extent the motion may be

18   construed as arising under 28 U.S.C. § 2255, it is an unauthorized

19   second or successive motion and must be dismissed for lack of

20   jurisdiction. 28 U.S.C. § 2255(h).

21          Accordingly, the defendant’s motion contesting restitution

22   (ECF No. 77) is DISMISSED WITHOUT PREJUDICE to the extent it arises

23   under § 2255. The motion is, in all other respects, DENIED.

24          IT IS SO ORDERED.

25          DATED: This 14th day of July, 2020.
26

27                                       ____________________________
                                         UNITED STATES DISTRICT JUDGE
28


                                             1
